DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 6/25/22. 

1.	Claim 18 is canceled.
2.	Claims 1-17 are pending.
	Claims 1-17 are rejected.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/7/22 and 6/9/22 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Response to Arguments
4.	Applicant's arguments filed 6/25/22 have been fully considered but they are not persuasive.
	A:	“The solution enables decentralized machine learning where machine learning and model training can be executed in real-time by the constrained edge cloud with a minimum of latency and bandwidth usage, while more resource demanding machine learning can still be performed by a centralized cloud.” (See [0026)]).
	Response to A:  The Applicant appears to be providing remarks on elements not contained within the claims.  For example, the claims are silent regarding decentralized machine learning, training can be executed in real-time, a constrained edge cloud, and minimum of latency and bandwidth usage.  There is also no mention that more demanding learning can be performed by a centralized cloud.
	A1;	Initially, it is respectfully submitted that the only “cloud” discussed in Mopur is with respect to the loT core. There is nothing in Mopur to suggest that the lot edge device is a “cloud.” “identifying,” “selecting,” “adapting,” and “applying” steps are performed in the edge cloud. This is not disclosed in Mopur. 
Response to A1:	The Examiner does not see where the claims stipulate that the IoT edge device is a cloud. It merely state resources are in a edge cloud. Please note para. 9 teaches, “IoT “core” (e.g., data center, cloud-based system, etc.)”. As such, Mopur teaches delivering services (via pushing the functions within an IoT environment from the core to the edge, para. 9) over the cloud (hence, edge cloud). Regarding the identifying, selecting, adapting and applying, please see the current rejection and its teachings which is provided via a 103 rejection. Note the expansion of the citing’s; IoT core contains the agent; Also note 204 is part of the cloud which can perform the agent function as well) (para. 1; Fig. 2) is located in the edge cloud, (IoT core (e.g. the cloud; the computing edge device is part of the cloud as well), thus located in the cloud) (para. 1, 9; Fig. 2).  Please see the complete rejection in the current office action.  However, Mopur’s teachings are shown here for the Applicants convenience.  Wherein Mopur provides identifying at least one state of the industrial process, (via tracking performance metrics) (para. 10); 
selecting a learning model comprising a training algorithm for the machine learning based on the identified at least one state, (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (at least one state) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10); 
adapting the training algorithm in the selected learning model, (training models to rapidly and efficiently optimize ML model performance) (para. 10); wherein the machine learning agent (IoT core) (para. 1) is located in the edge cloud, (IoT core (e.g. the cloud), thus located in the cloud)(para. 1, 9).
	A2:	Since Mopur discloses using the loT core for performing the training and analyzing the data, it defeats the purpose of Applicant’s disclosure and claims to reduce latency and bandwidth by having the edge cloud handle the machine learning of the industrial process data, including selecting a learning model and training algorithm.
	Response to A2:  The Examiner does not see how the purpose is defeated via the claims provided.
	B:	Bernat does not “adapt” to ensure that “the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm,” or “applying the adapted training algorithm ...,” as recited in independent claim 1. a learning model and training algorithm.
	Response to B:  The 103 combination with expanded information teaches this, Mopur teaches adapting the training algorithm in the selected learning model, (training models to rapidly and efficiently optimize ML model performance) (para. 10); and Bernat teaches adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm, (a network attached pool of AI resources may function as virtual “scaled-up” appliances, hence, via a process/procedure/algorithm. In embodiments, capacity scale-up may be achieved “behind the scenes”, so to speak, by partitioning training (adapting) work (comprise processes/algorithms) into pieces that may then be executed (figured/computed) on variable (sufficient resources) numbers of physical AI resources that are dynamically composed; also note the processes/algorithm comprised of the figures) (para. 33, 43, 45, 64; Fig. 3, 4);
	C:  Applicant states; Instead, Bernat appears to disclose a “pool of Al resources [that] may function as virtual ‘scaled-up’ appliances.” (See Bernat, [0043]; emphasis added by Applicant). In Bernat, “adaptive logic, based _ on traffic monitoring as well as traffic prediction, may provide elastic throughput and the ability to reapportion capacities for each ANN to be trained.” (See Bernat, [0045]; emphasis added by Applicant). Further, “the example apparatus may dynamically assign one or more computing resources on ones of the Al appliances to each of the ANNs in view of amounts of the training data received in real time from the one or more sources for their associated ANNs.” (See Bernat, [0064]). As such, there are multiple Al resources, which are assigned computing resources, based on amounts of received training data in Bernat. There is no algorithm discussed in Bernat.
	Response to C:  The Examiner disagrees since an algorithm is broadly interpreted as a process, procedure and/or instructions. Note that an algorithm can also represent instructions to carry out a process. Bernat also teaches this via providing computer-readable storage medium having instructions configured to practice aspects of the processes of FIGS. 4 and 5.
	D: This is in contrast to Applicant’s disclosure and recited features, which use
training algorithms in the edge cloud to reduce the complexity of the data to make sure
the edge cloud has sufficient resources to handle the data.
	Response to D:  It appears that the Applicant is perhaps referencing claim 2 which states, the training algorithm in the selected learning model is adapted by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available in the edge cloud.  This is taught by the combination of Mopur, Bernat and Wang. Wherein Mopur teaches wherein the training algorithm in the selected learning model is adapted, (updated) (para. 69). Bernat teaches computing resources available in the edge cloud, (para. 33, 103); and Wang teaches model is adapted by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available, (The model requester node then reduces the plurality of other edge nodes (also reduces the complexity of the training) by excluding the lowest-value edge node from the plurality of other edge nodes, (reduced amount of computing resources) and generates a set of participating (hence, available) edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model (also reduced complexity to enable execution) by repeatedly distributing most recent parameters (thus, reducing complexity of algorithm/process) of the machine learning model to the participating edge nodes; edge node of a network of cloud computing nodes) (para. 6, 72).

Claim Objections
5.	Claims 3 and 11 are still objected to because of the following informalities:  Claims 3 and 11 state one or more of, i.e. a, b, “and” c.  Thus, the use of the word, “and” is viewed as a typo since the Applicant states “one” or more of.  Thus, the use of “and” is viewed as a typo that should be “or” since that claims designate one of a, b, “or” c.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-7, 9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mopur et al., (Mopur), US PGPub. No.: 20200151619 applied to claims above, in view of Bernat et al., (Bernat), US PGPub. No.: 20190042884.

 	As per claim 1, Mopur teaches a method performed by a machine learning agent for supporting machine learning applied on an industrial process by using computing resources in an edge cloud, (machine learning (“ML”) algorithms (or models) may be deployed by the IoT core (machine learning agent) to devices at the IoT edge to enable the IoT edge to perform certain actions to maintain optimal conditions; an IoT edge 110 may represent a factory floor comprising a number of industrial machines such as rollers, stampers, conveyor belts, pneumatic lifts, and other machinery, which may be manually operated or robotically controlled) (para. 9, 13) the method comprising: 
identifying at least one state of the industrial process, (via tracking performance metrics) (para. 10); 
selecting a learning model comprising a training algorithm for the machine learning based on the identified at least one state, (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (at least one state) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10); 
adapting the training algorithm in the selected learning model, (training models to rapidly and efficiently optimize ML model performance) (para. 10); wherein the machine learning agent (IoT core contains the agent; Also note 204 is part of the cloud which can perform the agent function as well) (para. 1; Fig. 2) is located in the edge cloud, (IoT core (e.g. the cloud; the computing edge device is part of the cloud as well), thus located in the cloud) (para. 1, 9; Fig. 2).
Mopur does not specifically teach adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm; and 
applying the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud.
However, Bernat teaches adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm, (a network attached pool of AI resources may function as virtual “scaled-up” appliances. In embodiments, capacity scale-up may be achieved “behind the scenes”, so to speak, by partitioning training (adapting) work (comprise processes/algorithms) into pieces that may then be executed (figured/computed) on variable numbers of physical AI resources that are dynamically composed) (para. 33, 43, 45, 64; Fig. 3, 4); applying the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud, (adaptive logic, based on traffic monitoring as well as traffic prediction, may provide elastic throughput and the ability to reapportion capacities for each ANN (resources on EDGE Cloud) to be trained) (para. 45, 64; Fig. 3, 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).

 	As per claim 4, the method according to claim 1, Mopur teaches wherein training data generated in the industrial process and used for training the learning model, (training data set) (para. 18) is divided into at least two state specific data sets where each data set is related to a corresponding state of the industrial process, (custom (via time stamps (comprising states) from an historical database) and accumulated streaming data set (includes not only the new streaming data but also historical data previously used to train the production ML model) (para. 39, 44).

 	As per claim 5, the method according to claim 1, Mopur teaches wherein the identified at least one state comprises any of: a lifecycle state, a resource availability state, a performance state, a health status state, (via tracking performance metrics) (para. 10).

 	As per claim 6, the method according to claim 1, Mopur teaches wherein said selecting a learning model is further based on at least one objective of the machine learning to fulfil said objective(s), (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (objective) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10).

 	As per claim 7, the method according to claim 6, Mopur teaches wherein the at least one objective comprises multiple state-specific objectives which are defined for respective states of the industrial process, (via to rapidly and efficiently optimize (multiple objectives) ML model performance (respective state)) (para. 10).

 	As per claim 9, Mopur teaches a machine learning agent arranged to support machine learning applied on an industrial process by using computing resources in an edge cloud, wherein the machine learning agent is configured (machine learning (“ML”) algorithms (or models) may be deployed by the IoT core (agent) to devices at the IoT edge to enable the IoT edge to perform certain actions to maintain optimal conditions; an IoT edge 110 may represent a factory floor comprising a number of industrial machines such as rollers, stampers, conveyor belts, pneumatic lifts, and other machinery, which may be manually operated or robotically controlled.) (para. 9, 13) to:
identify at least one state of the industrial process, (As part of continuously learning at the IoT core from data streams from the IoT edge; hence, via tracking performance metrics as well) (para. 10); 
select a learning model comprising a training algorithm for the machine learning based on the identified at least one state, (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (at least one state) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10, 18);
adapt the training algorithm in the selected learning model, (subjecting each model to a training data set, qualify performance by applying a validation data set (to obtain unbiased results), and create a reasonably generalized ML model; (training models to rapidly and efficiently optimize ML model performance) (para. 10, 18); 
wherein the machine learning agent (IoT core contains the agent; Also note 204 is part of the cloud which can perform the agent function as well) (para. 1; Fig. 2) is located in the edge cloud, (IoT core (e.g. the cloud; the computing edge device is part of the cloud as well), thus located in the cloud) (para. 1, 9; Fig. 2).
Mopur does not specifically teach adapt so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm; and 
applying the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud.
However, Bernat teaches adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm, (a network attached pool of AI resources may function as virtual “scaled-up” appliances. In embodiments, capacity scale-up may be achieved “behind the scenes”, so to speak, by partitioning training (adapting) work (comprise processes/algorithms) into pieces that may then be executed (figured/computed) on variable numbers of physical AI resources that are dynamically composed) (para. 33, 43, 45, 64; Fig. 3, 4); apply the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud, (adaptive logic, based on traffic monitoring as well as traffic prediction, may provide elastic throughput and the ability to reapportion capacities for each ANN (resources on EDGE Cloud) to be trained) (para. 45, 64; Fig. 3, 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).

 	As per claim 12, the machine learning agent according to claim 9, Mopur teaches wherein the machine learning agent is configured to divide training data generated in the industrial process and used for training the learning model (training data set) (para. 18), into at least two state specific data sets where each data set is related to a corresponding state of the industrial process (custom (via time stamps (comprising states) from an historical database) and accumulated streaming data set (includes not only the new streaming data but also historical data previously used to train the production ML model) (para. 39, 44).

 	As per claim 13, the machine learning agent according to claim 9, Mopur teaches wherein the identified at least one state comprises any of: a lifecycle state, a resource availability state, a performance state, a health status state, (via tracking performance metrics) (para. 10).

 	As per claim 14, the machine learning agent according to claim 9, Mopur teaches wherein the machine learning agent is configured to select a learning model further based on at least one objective of the machine learning to fulfil said objective(s), (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (objective) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 9, 10).

 	As per claim 15, the machine learning agent according to claim 14, Mopur teaches wherein the at least one objective comprises multiple state-specific objectives which are defined for respective states of the industrial process, (via to rapidly and efficiently optimize (multiple objectives) ML model performance (respective state)) (para. 10).

 	As per claim 17, Mopur teaches a computer program stored on a non-transitory computer readable medium comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, (para. 69).

9.	Claims 2, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mopur et al., (Mopur), US PGPub. No.: 20200151619 applied to claims above, in view of Bernat et al., (Bernat), US PGPub. No.: 20190042884 and further in view of Wang et al., (Wang), US PGPub. No.: 20200050951.

 	As per claim 2, the method according to claim 1, Mopur teaches wherein the training algorithm in the selected learning model is adapted, (updated) (para. 69).
	Mopur do not specifically teach computing resources available in the edge cloud.
	However, Bernat teaches computing resources available in the edge cloud, (para. 33, 103).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).
Neither Mopur nor Bernat specifically teaches model is adapted by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available.
However, Wang teaches model is adapted by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available, (The model requester node then reduces the plurality of other edge nodes (also reduces the complexity of the training) by excluding the lowest-value edge node from the plurality of other edge nodes, (reduced amount of computing resources) and generates a set of participating (hence, available) edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model (also reduced complexity to enable execution) by repeatedly distributing most recent parameters (thus, reducing complexity of algorithm/process) of the machine learning model to the participating edge nodes; edge node of a network of cloud computing nodes) (para. 6, 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

 	As per claim 8, the method according to claim 1, Mopur teaches wherein when multiple states are identified in the industrial process, (via rapidly and efficiently optimizing ML model performance at the IoT edge which is part of the industrial process; IoT edge 110 may represent a factory floor comprising a number of industrial machines) (para. 10, 13) a machine learning model is selected and a training algorithm therein is adapted for each identified state, (embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training (process/procedure, hence algorithm) the ML models to more efficiently and quickly identify the need to deploy (selected) a new ML model) (para. 10)
Neither Mopur nor Bernat specifically teach model is selected to reduce the amount of computing resources used for the respective training algorithms.
However, Wang teaches model is adapted to reduce the amount of computing resources used for the respective training algorithms, (The model requester node then reduces the plurality of other edge nodes by excluding the lowest-value edge node from the plurality of other edge nodes, and generates a set of participating edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model by repeatedly distributing most recent parameters of the machine learning model to the participating edge nodes,) (para. 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

 	As per claim 10, the machine learning agent according to claim 9, Mopur teaches wherein the machine learning agent is configured to adapt the training algorithm in the selected learning model, (The results may include performance statistics from a variety of different data analytic algorithms in various embodiments. In some embodiments, the result of model training may not be output to a separate training model performance
comparator, but comparison of the results may be performed by the same IoT core component; updated) (para. 9, 65, 69). 
Mopur do not specifically teach computing resources available in the edge cloud.
However, Bernat teaches computing resources available in the edge cloud, (para. 33, 103).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).
Neither Mopur nor Bernat specifically teaches adapt algorithm by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available.
However, Wang teaches adapt algorithm by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available, (The model requester node then reduces the plurality of other edge nodes (hence, reduces the complexity of the training algorithm) by excluding the lowest-value edge node from the plurality of other edge nodes, (reduced amount of computing resources) and generates a set of participating (hence, available) edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model (also reduced complexity to enable execution) by repeatedly distributing most recent parameters (thus, reducing complexity of algorithm/process) of the machine learning model to the participating edge nodes; edge node of a network of cloud computing nodes) (para. 6, 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

 	As per claim 16, the machine learning agent according to claim 9, Mopur teaches wherein when multiple states are identified in the industrial process, (via rapidly and efficiently optimizing ML model performance at the IoT edge which is part of the industrial process; IoT edge 110 may represent a factory floor comprising a number of industrial machines) (para. 10, 13); the machine learning agent is configured to select a machine learning model and to adapt a training algorithm therein for each identified state (embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training (process/procedure, hence algorithm) the ML models to more efficiently and quickly identify the need to deploy (selected) a new ML model) (para. 9, 10, 63) 
Neither Mopur nor Bernat specifically teach select a model and adapt a algorithm to reduce the amount of computing resources used for the respective training algorithms, (The model requester node then reduces the plurality of other edge nodes by excluding the lowest-value edge node from the plurality of other edge nodes, and generates a set of participating edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model by repeatedly distributing most recent parameters of the machine learning model to the participating edge nodes,) (para. 5, 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

10.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mopur et al., (Mopur), US PGPub. No.: 20200151619 applied to claims above, in view of Bernat et al., (Bernat), US PGPub. No.: 20190042884 and further in view of Johnson et al., (Johnson), US Patent No.: 11169288.

 	As per claim 3, the method according to claim 1, Mopur teaches a learning rate of the training algorithm (via tune the algorithm’s learning rate for optimization) (para. 47).
Neither Mopur nor Bernat specifically teaches wherein said adapting the training algorithm comprises one or more of: reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model.
However, Johnson teaches wherein said adapting the training algorithm comprises one or more of: reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model, (machine learning models can be improved by reducing time to reach a desired level of accuracy) (col. 33, lines 59-63) 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Johnson in order include other machine learning models which can have hyperparameters. A hyperparameter can be set arbitrarily, or according to various factors such as availability of computing resources, availability of training data, required quality of performance, and experience with other similar models., (Johnson; col. 7, lines 32-37).

 	As per claim 11, the machine learning agent according to claim 9, wherein the machine learning agent is configured to adapt the training algorithm by performing at least one of: Mopur teaches a learning rate of the training algorithm (via tune the algorithm’s learning rate for optimization) (para. 47, 48). 
Neither Mopur nor Bernat specifically teaches adapt the training algorithm by performing one or more of reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model.
However, Johnson teaches adapt the training algorithm by performing one or more of reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model , (machine learning models can be improved by reducing time to reach a desired level of accuracy) (col. 33, lines 59-63).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Johnson in order include other machine learning models which can have hyperparameters. A hyperparameter can be set arbitrarily, or according to various factors such as availability of computing resources, availability of training data, required quality of performance, and experience with other similar models., (Johnson; col. 7, lines 32-37).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Liu, US PGPub. No.: 20200160227, paragraphs 4 and 24.  See form 892.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        8/29/22